This is an appeal from the decision of the State Industrial Board affirming the referee’s action dismissing the claim of the claimant upon the grounds no causal relation existed causing the amputation of claimant’s leg from injuries received in the course of his employment. The appellant maintains that the decision of the referee dismissing the claim and affirmed by the State Industrial Board is without foundation in evidence and is entirely contrary to the weight of evidence and should be reversed as a matter of law. There was a sharp conflict of medical evidence in this case, and there being a conflict of evidence, this court is unable to interfere with the decision reached. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.